Exhibit 10.116

THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES
ACT), OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR
SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT, OR (B) AN
OPINION OF COUNSEL, IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE
144 UNDER THE ACT.
EOS PETRO, INC.
AMENDED AND RESTATED
UNSECURED PROMISSORY NOTE
Original Principal Amount:  $200,000.00
Remaining Principal Amount: $100,000.00
Accrued Interest: $15,350
Exit Fee: $30,000
Originally Issued:  October 9, 2014
Amendment and Restatement On:  March 25, 2016
This unsecured promissory note (the "Note") amends, and restates in its entirety
an unsecured promissory note originally issued by EOS PETRO, INC., a Nevada
corporation (the "Company") to Ridelinks, Inc., a California corporation
("Holder") on October 9, 2014 (the "Original Note"), with an original principal
amount of Two Hundred Thousand Dollars ($100,000.00) (the "Original Principal
Amount"). Company and Holder may each be referred to herein as a "Party" and
collectively as "Parties." As of the date of this Note, the Parties acknowledge
and agree that Company has paid to Holder $100,000 of the Original Principal
Amount, and the Company owes to Holder the remaining principal sum of One
Hundred Thousand Dollars ($100,000.00) (the "Remaining Principal Amount").  In
addition, the Parties acknowledge and agree that as of the date of this Note,
there is $15,350 of accrued but unpaid interest due on the Original Note (the
"Accrued Interest") and an exit fee of $30,000 (the "Exit Fee") is due upon
payment of the Original Note on the Maturity Date (defined below). The Parties
acknowledge and agree that as of the date of this Note, the Accrued Interest and
Exit Fee are still due and payable to Holder on the Maturity Date.  All
references to Dollars herein are to lawful currency of the United States of
America.
FOR VALUE RECEIVED, Company hereby promises to pay to the order of Holder, or
its registered assigns, the Remaining Principal Amount, the Accrued Interest and
the Exit Fee. All of the Remaining Principal Amount of this Note, the Accrued
Interest and the Exit Fee shall be due and payable on April 30, 2016 (the
"Maturity Date"), and such payment of an aggregate total of $145,350 shall serve
as full payment and satisfaction of the Note. In addition, Company promises to
issue to Holder 40,000 restricted shares of its common stock (the "Stock
Consideration") by April 6, 2016.  The certificates issued in connection with
the Stock Consideration shall bear a restrictive legend as set forth at the top
of this Note.  This Note, the Accrued Interest and the Exit Fee may be prepaid
at any time in whole or in part without penalty.  The following is a statement
of the rights of Holder and the conditions to which this Note is subject, and to
which Holder, by the acceptance of this Note, agrees:
 

--------------------------------------------------------------------------------

In any action at law or in equity to enforce or construe any provisions or
rights under this Note, the unsuccessful Party or Parties to such litigation, as
determined by a court pursuant to a final offer, judgment or decree, shall pay
to the successful Party or Parties all costs, expenses and reasonable attorneys'
fees incurred by such successful Party.


This Note and all actions arising out of or in connection with this Note shall
be governed by and construed in accordance with the laws of the State of
California, without regard to the conflicts of law provisions of the State of
California, or of any other state.






Eos-Petro, Inc.
A Nevada corporation




By: /s/ Nikolas Konstant
    Nikolas Konstant
    Its: Chairman


ACKNOWLEDGED AND AGREED TO EFFECTIVE AS OF MARCH 25, 2016 BY:
RIDELINKS, INC.




By: /s/ Rashmi Bansal
Name: Rashmi Bansal
Title: President
 

--------------------------------------------------------------------------------